 Case 6:20-cv-00660-JDK Document 17 Filed 12/31/20 Page 1 of 2 PageID #: 131




                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


 LOUIE GOHMERT, et al.,

 Plaintiffs,

 v.                                               Case No. 6:20-cv-00660

 THE HONORABLE MICHAEL R.
 PENCE, VICE PRESIDENT OF THE
 UNITED STATES, in his official capacity,

 Defendant




                     NOTICE OF APPEARANCE OF COUNSEL

        Defendant the Honorable Michael R. Pence, Vice President of the United States, in

his official capacity, hereby designates John V. Coghlan, Deputy Assistant Attorney

General in the U.S. Department of Justice’s Civil Division, as counsel in this case, and

respectfully requests that the same be noted by the Clerk of the Court and that this attorney

be added to the list of counsel in this case to receive all future notices, orders, and filings

via the Court’s CM/ECF system.

                                            Respectfully submitted,

                                                   /s/ John V. Coghlan
                                                   JOHN V. COGHLAN
                                                   Deputy Assistant Attorney General
                                                   Federal Programs Branch
                                                   U.S. Department of Justice, Civil Division
                                                   950 Pennsylvania Avenue N.W.
                                                   Washington, DC 20530
                                                   Tel: (202) 353-2793
                                                   Email: john.coghlan2@usdoj.gov
 Case 6:20-cv-00660-JDK Document 17 Filed 12/31/20 Page 2 of 2 PageID #: 132




                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing document

was electronically served on all counsel of record by way of the Court’s CM/ECF system

on the 31st day of December, 2020.



                                               /s/ John V. Coghlan
                                               JOHN V. COGHLAN
                                               Deputy Assistant Attorney General
                                               Federal Programs Branch
                                               U.S. Department of Justice, Civil Division
                                               950 Pennsylvania Avenue N.W.
                                               Washington, DC 20530
                                               Tel: (202) 353-2793
                                               Email: john.coghlan2@usdoj.gov
